 

Exhibit 10.1

 

AGREEMENT

 

This AGREEMENT (this “Agreement”), dated April 18, 2019, is by and among L
Brands, Inc. (the “Company”) and Barington Companies Equity Partners, L.P.
(“Barington Equity”) and Barington Capital Group, L.P. (“Barington Capital” and,
together with Barington Equity, “Barington”). Each of the Company and Barington
is a “Party” to this Agreement and, collectively, the “Parties.”

 

W I T N E S S E T H :

 

WHEREAS, Barington Equity submitted a letter to the Company regarding a Notice
of Intention to Nominate Persons for Election as Directors at the 2019 Annual
Meeting of Stockholders of L Brands, Inc. dated March 18, 2019 (including any
related materials, demands or notices, the “Nomination Letter”), notifying the
Company of its intent to nominate candidates for election to the Company’s board
of directors (the “Board”) at the 2019 annual meeting of stockholders of the
Company (including any adjournment or postponement thereof, the “2019 Annual
Meeting”); and

 

WHEREAS, the Company and Barington have determined to come to an agreement with
respect to certain matters related to the 2019 Annual Meeting and certain other
matters, as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, the Parties agree as follows:

 

1.                  Annual Meeting.

 

(a)               Barington hereby (i) irrevocably withdraws the Nomination
Letter, (ii) agrees not to nominate any person for election to the Board at the
2019 Annual Meeting and (iii) agrees not to take any further action with respect
to the Nomination Letter or otherwise related to the 2019 Annual Meeting.

 

(b)               During the period from the date of this Agreement until the
termination of this Agreement in accordance with Section ‎12 (the “Term”), at
each meeting of stockholders of the Company (the “Shareholders”), Barington
shall (i) cause to be present for quorum purposes all Voting Securities
beneficially owned, directly or indirectly, by Barington or any of its
Affiliates or Associates (the “Barington Shares”), and (ii) cause the Barington
Shares to be voted on the Company’s proxy card (A) in favor of the election of
all of the director nominees recommended for election to the Board by the Board
and against any director nominees recommended for election to the Board by the
Shareholders and not by the Board, (B) to ratify the appointment of the
Company’s independent registered public accounting firm, (C) in any manner
Barington desires with respect to any proposals pertaining to a merger,
consolidation, business combination or other Business Transaction (as
hereinafter defined), an amendment of the Company’s Certificate of Incorporation
or Bylaws, or other fundamental change to the Company and (D) in accordance with
the Board’s recommendation on all other proposals; provided, however, in the
event that Institutional Shareholder Services Inc. (“ISS”) or Glass Lewis & Co.,
LLC (“Glass Lewis”) recommends otherwise with respect to a proposal by

 





 

 

the Company or the Shareholders (other than proposals relating to the election
of directors), Barington shall be permitted to vote in accordance with the ISS
or Glass Lewis recommendation.

 

2.                  Appointment of Special Advisor.

 

(a)               The Company hereby appoints Barington Capital as a Special
Advisor to the Company (the “Special Advisor”) during the Term. During the Term,
the Special Advisor will provide consulting and advisory services to the Company
from time to time with respect to the Company’s business, operations, strategic
and financial matters, the composition of the Board and potential candidates for
nomination to the Board.

 

(b)               During (i) the period prior to the first Notice Date and (ii)
each 12-month period within the Term after the first Notice Date, the Company
agrees to provide James A. Mitarotonda (Chief Executive Officer of the Special
Advisor) (the “Principal”) with the opportunity to attend at least four (4)
meetings during which the Principal will be able to discuss and present the
Principal’s views with respect to the Company’s business, operations, strategic
and financial matters, the composition of the Board and potential candidates for
nomination to the Board, and at which representatives of the Company will be
present as follows:

 

(i)                all meetings will be attended by representatives of the
Company’s senior management;

 

(ii)               at least one meeting will be attended by the Chief Executive
Officer of the Company; and

 

(iii)                at least one meeting will be attended by the lead
independent director of the Board.

 

(c)               During (i) the period prior to the first Notice Date and (ii)
each 12-month period within the Term after the first Notice Date, the Company
shall permit the Principal to present the Principal’s views with respect to the
Company’s business, operations, strategic and financial matters, the composition
of the Board and potential candidates for nomination to the Board at a meeting
of the Board, and to discuss such matters with the Board at such meeting.

 

(d)               The Company shall reimburse the costs and expenses of the
Special Advisor and the Principal required to perform their duties as set forth
herein, up to a cap of $62,500 during each three-month period during the Term.

 

3.                  Special Advisor Obligations.

 

(a)               Barington acknowledges that the U.S. securities laws generally
prohibit any Person who has received from an issuer material, non-public
information concerning such issuer from purchasing or selling securities of such
issuer or from communicating such information to any other Person under
circumstances in which it is reasonably foreseeable that such Person is likely
to purchase or sell such securities. The Special

 



-2-

 

 

Advisor may inquire of the General Counsel or Chief Financial Officer of the
Company from time to time during the Term as to whether the Company believes
that the Special Advisor possesses at such time any material, non-public
information concerning the Company that has been provided to the Special Advisor
hereunder and/or whether the Company is at such time in an open trading window
for Company insiders with access to no more material, non-public information
than that which has been provided to the Special Advisor hereunder, and the
General Counsel or Chief Financial Officer or any other officer of the Company
designated by such persons shall respond to any such inquiry reasonably promptly
(and in any event no later than prior to the end of the next business day in
Columbus, Ohio).

 

(b)               During the Term and for a one-year period thereafter, except
with the prior written consent of the Company or except as otherwise required by
applicable law, rule or regulation, Barington and the Barington Restricted
Persons (as defined below) shall (i) hold in strict confidence and trust all
non-public information relating to the Company or any of its subsidiaries or
their respective assets or operations that is provided to Barington or any of
its Affiliates or any of its or their employees, officers, directors or
representatives by the Company or any of its subsidiaries or any of their
respective employees, officers, directors or representatives (the “Confidential
Information”), (ii) not release or disclose in any manner whatsoever to any
other Person any Confidential Information, provided, however, that nothing
herein shall limit the ability of the Principal to disclose such Confidential
Information to Barington or any Barington Restricted Person, and (iii) use the
Confidential Information solely in connection with Barington Capital’s
appointment as the Special Advisor and the performance of its obligations set
forth in Section ‎2 hereunder and not for any other purpose; provided that (A)
the foregoing provisions shall not apply where Barington is compelled to
disclose Confidential Information by judicial or regulatory process or, in the
reasonable opinion of its counsel, by other requirements of applicable law, rule
or regulation (provided that, if legally permissible, upon learning that the
disclosure of any such Confidential Information is sought in or by a court or
governmental body of competent jurisdiction or through other means, prompt
written notice is given to the Company to allow the Company to undertake (at the
Company’s expense) appropriate action to prevent or limit the disclosure of, or
to obtain a protective order for, such Confidential Information), and (B) the
term “Confidential Information” shall not include information which (i) has been
made generally available to the public other than by disclosure in violation of
this Agreement or any other agreement with Barington or any of its Affiliates,
on the one hand, and the Company or any of its subsidiaries, on the other hand,
(ii) was in the possession of Barington or one of its Affiliates or any of its
or their employees, officers, directors or representatives prior to receipt
hereunder, (iii) may hereafter be obtained by Barington or one of its Affiliates
or any of its or their employees, officers, directors or representatives without
obligation of confidentiality from a third party that is not known by such
parties to be under any confidentiality obligation to the Company or any of its
subsidiaries regarding such Confidential Information, or (iv) was independently
developed by Barington or one of its Affiliates or any of its or their
employees, officers, directors or representatives without use of or reference to
any Confidential Information. Following the termination of this Agreement,
Barington and the Barington Restricted Persons shall promptly (i) return to the
Company or destroy all physical materials

 



-3-

 

 

containing or consisting of Confidential Information and all hard copies
thereof, and (ii) destroy all electronically stored Confidential Information,
provided, that Barington shall be permitted to retain electronically stored
Confidential Information to the extent necessary to comply with any applicable
document retention requirements under any applicable law, rule or regulation,
and shall not be required to delete any Confidential Information in electronic
form that has been automatically archived or backed-up on its computer servers.
Barington shall be responsible for any breach by any Barington Restricted Person
of the obligations in this Section ‎3(b).

 

(c)               During the Term, Barington shall cause the Principal to
consult with the Company's General Counsel prior to serving as a consultant,
independent contractor, agent, employee, officer, partner, or special advisor
with any Person that is a significant competitor to the Company in women’s
intimate apparel, personal care, beauty or home fragrance products. The Company
acknowledges that the Principal currently serves as a member of the board of
directors of Avon Products, Inc. (“Avon”) and consents to the Principal
continuing to serve as a director of Avon during the Term.

 

4.                  Standstill. During the Term, with respect to the Company,
Barington shall not, and shall cause its Affiliates and Associates and any
Person acting on behalf of or in concert with Barington or any of its Affiliates
or Associates (each, a “Barington Representative”) not to, directly or
indirectly:

 

(a)               engage in any solicitation of proxies or consents or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act, but, with respect to the term “solicitation”, without
regard to the exclusion set forth in Rule 14a-1(l)(2), except for the exclusion
set forth in Rule 14a-1(l)(2)(iv)(B)) of proxies or consents (including, without
limitation, any solicitation of consents that seeks to call a special meeting of
shareholders), in each case, with respect to the securities of the Company;

 

(b)               knowingly encourage, advise or influence any other Person, or
knowingly assist any other Person in encouraging, advising or influencing any
other Person, (i) with respect to the voting or the giving or withholding of any
proxy, consent or other authority to vote involving the Company or the taking of
any other action with respect to a Barington Representative’s Voting Securities
or (ii) in conducting any type of referendum, binding or non-binding, involving
the Company, in each case of the foregoing other than such encouragement, advice
or influence that is consistent with the Company management’s recommendation in
connection with such matter;

 

(c)               form, join or participate in any way in any “group” (as
defined pursuant to Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) with respect to the securities of the Company,
except that nothing in this Agreement will limit the ability of an Affiliate,
Associate or investment advisory client of Barington to join the Barington
“group” following the execution of this Agreement so long as any such Affiliate,
Associate or investment advisory client agrees to be bound by the terms and
conditions of this Agreement including this Section ‎4;

 



-4-

 

 

(d)               initiate, encourage, seek to effect or in any way assist with
or facilitate any offer or proposal (with or without conditions), or
negotiations, agreements or understandings whether or not legally enforceable,
with respect to a merger, acquisition, tender offer, exchange offer, business
combination, share exchange, recapitalization, restructuring, liquidation,
dissolution, disposition or other similar transaction involving the Company or
any of its subsidiaries or any material portion of its or their businesses
(each, a “Business Transaction”);

 

(e)               deposit any Voting Securities in any voting trust or subject
any Voting Securities to any arrangement or agreement with respect to the voting
of any Voting Securities, other than any such voting trust, arrangement or
agreement solely among Barington and otherwise in accordance with this
Agreement;

 

(f)                grant any proxy with respect to any Voting Securities (other
than to a designated representative of the Company pursuant to a proxy statement
of the Company) or take any action requiring a Barington Representative to
report beneficial ownership of Voting Securities on Schedule 13D under the
Exchange Act;

 

(g)               initiate, encourage or participate in any (A) nominations in
furtherance of a “contested solicitation” for the election or removal of
directors with respect to the Company, (B) other action with respect to the
election or removal of any directors of the Company, (C) effort, alone or in
concert with others, to obtain representation on the Board or (D) referendum of
Shareholders;

 

(h)               make or be the proponent of any shareholder proposal (pursuant
to Rule 14a-8 under the Exchange Act or otherwise) for consideration by the
Shareholders;

 

(i)                 make any request for stockholder list material or other
books and records of the Company;

 

(j)                 unless required by law, rule or regulation, make or issue or
cause to be made or issued any public disclosure, announcement or statement
concerning the Company or aimed at influencing the management or direction of
the Company; provided, however, that without limiting Section ‎5, this Section
‎4 shall not prevent Barington from publicly commenting on any merger,
consolidation, business combination or other material Business Transaction of
the Company, or any amendment of the Company’s Certificate of Incorporation or
Bylaws (except for any such amendment contemplated by the Mutual Press Release);

 

(k)               enter into any negotiations, agreements or understandings with
any third party to take any action that any Barington Representative is
prohibited from taking pursuant to this Section ‎4; or

 

(l)                 make any request or submit any proposal to amend or waive
the terms of this Agreement, in each case which would reasonably be expected to
result in a public announcement of such request or proposal.

 

5.                  Non-Disparagement. During the Term:

 



-5-

 

 

(a)               Barington agrees that, except as required by applicable law,
rule or regulation, it shall not, and shall cause its Affiliates and its and
their respective principals, members, general partners, directors, officers,
employees and consultants, agents and representatives acting on Barington’s or
such Affiliate’s behalf (the “Barington Restricted Persons”) not to, make, or
cause to be made, any public statement, announcement or other communication,
including through social media or in any document or report filed with or
furnished to the Securities and Exchange Commission (the “SEC”) or through the
press, media, analysts or other Persons, that constitutes an ad hominem attack
on, or otherwise disparages, calls into disrepute, defames, criticizes or
slanders in any manner (any such statement, a “Disparaging Statement”) any
Company Restricted Persons (as defined below, provided that the Company’s
employees are Company Restricted Persons for purposes of this Section ‎5(a));
and

 

(b)               the Company agrees that, except as required by applicable law,
rule or regulation, it shall not, and shall cause its subsidiaries and its and
their respective directors, officers, employees (but only to the extent acting
at the direction of the Company’s or such subsidiary’s director or officer), and
consultants, agents and representatives acting on the Company’s or such
subsidiary’s behalf (the “Company Restricted Persons”) not to, make, or cause to
be made, any Disparaging Statement with respect to any Barington Restricted
Person;

 

provided that the foregoing shall not prevent (i) the making of any factual
statement in the event that any Barington Restricted Person or any Company
Restricted Person is required to make such statement by applicable subpoena,
legal process, other legal or regulatory requirement or the rules of any
securities exchange to which it is subject or (ii) a response by Barington or
the Company to any statement made by any Company Restricted Person or Barington
Restricted Person, respectively, which is in violation of this Section ‎5.
Without limiting this Section ‎5, Barington may publicly comment on the merits
of any merger, consolidation, business combination or other material Business
Transaction of the Company, or any amendment of the Company’s Certificate of
Incorporation or Bylaws (except for any such amendment contemplated by the
Mutual Press Release).

 

6.                  Additional Agreements.

 

(a)               The Company shall provide the proposed form of its Form 8-K
announcing this Agreement to Barington and its counsel at least two (2) business
days’ in advance of filing such materials with the SEC in order to permit
Barington a reasonable opportunity to review and comment on such materials, and
shall consider in good faith any comments received from Barington and its
counsel as may relate to either Barington or this Agreement subject to
applicable law, rule or regulation. Except as otherwise required by applicable
law, rule or regulation, the Company shall use the same or substantially similar
language, or a summary thereof, for any other filing or public disclosure,
including, if applicable, the Company’s proxy statement for the 2019 Annual
Meeting, that discloses, discusses, refers to or is being filed in response to
or as a result of this Agreement, unless otherwise reviewed and agreed in
writing by Barington.

 



-6-

 

 

(b)               The Company agrees that the Board and all applicable
committees of the Board shall take all necessary actions to implement, recommend
to stockholders and support the proposed Board composition, the declassification
of the Board and the elimination of the supermajority voting requirements, in
each case as announced in the Mutual Press Release (as defined below) in
accordance with the timelines stated in the Mutual Press Release.

 

7.                  Press Release. Promptly following the execution and delivery
of this Agreement by the Parties, the Company shall issue on behalf of the
Company and Barington a mutually agreeable joint press release (the “Mutual
Press Release”) in the form attached to this Agreement as Exhibit A. On the date
of the issuance of such Mutual Press Release, the Parties agree not to (i) issue
a press release in connection with this Agreement or the actions contemplated
hereby (other than the press release in Exhibit A) or (ii) make any other public
statement, disclosure or announcement with respect to this Agreement or the
actions contemplated hereby, other than, in each case of (i) and (ii), a Form
8-K filing by the Company with the SEC made in compliance with the provisions of
Section 6(a) of this Agreement and as mutually agreed to by the Company and
Barington.

 

8.                  Barington Expenses. Within five business days of the date
hereof, the Company shall pay to Barington $225,000 by certified check or wire
transfer of immediately available funds to reimburse Barington for its
out-of-pocket fees and expenses incurred in connection with its communication
and meetings with representatives of the Board and the Company’s management, the
drafting and submission of the Nomination Letter, the negotiation and execution
of this Agreement, its preparation for a solicitation of Shareholders, and all
of its other activities and matters related to the foregoing, including, but not
limited to, the fees and disbursements of counsel, consultants and other
advisors.

 

9.                  Certain Defined Terms.

 

(a)               “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under the Exchange Act and Affiliates of a specified Person shall
include Persons who become Affiliates of such Person subsequent to the date of
this Agreement.

 

(b)               “Associate” shall have the meaning set forth in Rule 12b-2
promulgated under the Exchange Act and Associates of a specified Person shall
include Persons who become Associates of such Person subsequent to the date of
this Agreement.

 

(c)               “Person” means an individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

(d)               “Voting Securities” shall mean the shares of common stock of
the Company, par value $0.50 per share, and any other securities of the Company
entitled to vote in the election of directors, or securities convertible into,
or exercisable or exchangeable for, such shares or other securities.

 

10.              Power and Authority of the Company. The Company represents and
warrants to Barington that (i) the Company has the corporate power and authority
to execute and

 



-7-

 

 

deliver this Agreement and to bind it hereto, (ii) this Agreement has been duly
and validly authorized, executed and delivered by the Company, constitutes a
valid and binding obligation and agreement of the Company, and is enforceable
against the Company in accordance with its terms, and (iii) the execution,
delivery and performance of this Agreement by the Company does not and will not
violate or conflict with (A) any law, rule, regulation, order, judgment or
decree applicable to the Company or (B) result in any breach or violation of or
constitute a default (or an event which with or without notice or lapse of time
or both could constitute such a breach, violation or default) under or pursuant
to, or result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which it is bound.

 

11.              Power and Authority of Barington. Each of Barington Capital and
Barington Equity represents and warrants to the Company that (i) such Person has
the organizational power and authority to execute and deliver this Agreement and
to bind it hereto, (ii) this Agreement has been duly authorized, executed and
delivered by such Person, constitutes a valid and binding obligation of such
Person, and is enforceable against such Person in accordance with its terms, and
(iii) the execution, delivery and performance of this Agreement by such Person
does not and will not violate or conflict with (A) any law, rule, regulation,
order, judgment or decree applicable to such Person, or (B) result in any breach
or violation of or constitute a default (or an event which with or without
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which such Person is a party or by which it is bound.

 

12.              Termination. As of the date that is twenty (20) business days
prior to the nomination deadline for the Company’s next annual meeting of
Shareholders (such date, hereinafter the “Notice Date”), commencing with the
Company’s 2020 annual meeting of Shareholders, the Company shall notify
Barington in writing whether it desires to continue to engage Barington as a
Special Advisor in accordance with the terms of this Agreement until the next
Termination Date (as hereinafter defined) (the “Continuation Notice”). If the
Company notifies Barington that it does not wish to continue to engage Barington
as a Special Advisor, then the Term shall expire as of the date that is fifteen
(15) business days prior to the nomination deadline for the next annual meeting
of Shareholders (the “Termination Date”), commencing with the Company’s 2020
annual meeting of Shareholders. If the Company notifies Barington that it
desires to continue to engage Barington as a Special Advisor, then within five
(5) business days of its receipt of the Continuation Notice, Barington shall
notify the Company in writing whether it consents to continuing to serve as a
Special Advisor until the next potential Termination Date. If Barington consents
to continuing to serve as a Special Advisor, then the Term shall extend until
the next potential Termination Date. If Barington does not consent to continuing
to serve as a Special Advisor, then the Term shall expire as of the Termination
Date. If the Term is extended to the next potential Termination Date pursuant to
the provisions of this Section ‎12, then the Parties shall follow the same
procedures set forth in this Section ‎12 to determine if the Term shall be
subsequently extended hereunder.  Notwithstanding the foregoing, the Company may
elect to terminate the provisions of Sections ‎2(a)-(d) of this Agreement
following ten (10) business days’ written notice to Barington (i) at such time
that Barington is

 



-8-

 

 

the beneficial owner of fewer than 500,000 shares of the Company’s common stock,
par value $0.50 per share (subject to adjustment for share issuances, stock
splits, reclassifications, combinations and other similar actions by the
Company), or (ii) upon a material breach of this Agreement by Barington; it
being understood and agreed that the termination of the provisions of Sections
2(a)-(d) of this Agreement by the Company shall not limit the reimbursement of
any costs and expenses incurred by the Special Advisor and the Principal prior
to the date of termination.

 

13.              Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Parties (including by means of electronic delivery or
facsimile).

 

14.              Specific Performance. Each Party acknowledges and agrees that
irreparable injury to the other Parties would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that money damages are not an
adequate remedy for such a breach. It is accordingly agreed that each Party may
be entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof. Each Party agrees to waive any bonding
requirement under any applicable law in the case any other Party seeks to
enforce the terms by way of equitable relief.

 

15.              APPLICABLE LAW AND JURISDICTION. THIS AGREEMENT shall BE
GOVERNED BY, AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO CONFLICTS OF LAWS PRINCIPLES. EACH OF THE PARTIES
IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING BASED ON OR ARISING OUT
OF THIS AGREEMENT shall BE BROUGHT EXCLUSIVELY IN THE U.S. DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK (OR, IF SUCH COURT DECLINES TO ACCEPT
JURISDICTION, ANY STATE OR FEDERAL COURT SITTING IN THE CITY OF NEW YORK, NEW
YORK COUNTY). EACH OF THE PARTIES IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY
IN ANY SUCH ACTION OR PROCEEDING. EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS
TO THE PERSONAL JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY WAIVES ANY
ARGUMENT THAT SUCH COURTS ARE AN INCONVENIENT OR IMPROPER FORUM. EACH PARTY
CONSENTS TO SERVICE OF PROCESS BY A REPUTABLE OVERNIGHT DELIVERY SERVICE,
SIGNATURE REQUESTED, TO THE ADDRESS OF SUCH PARTY set forth in Section ‎15.

 

-9-

 

 



16.              Notice. All notices, consents, requests, instructions,
approvals and other communications provided for herein and all legal process in
regard hereto shall be in writing and shall be deemed validly given, made or
served, (i) if given by email transmission, when actually received at the email
address below, or (ii) if given by any other means, when actually received
during normal business hours at the address specified in this Section, which
address may be updated from time to time by the applicable Party:

 

If to the Company:

L Brands, Inc.
Three Limited Parkway
Columbus, Ohio 43230
Attention: Samuel P. Fried
Email:  sfried@lb.com

 

With a copy to (which shall not constitute notice):

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention:  William H. Aaronson
Email:  william.aaronson@davispolk.com

 

If to Barington:

 

Barington Capital Group, L.P.

888 Seventh Avenue, 6th Floor

New York, New York 10019

Attention: James A. Mitarotonda

Email:  jmitarotonda@barington.com

 

With a copy to (which shall not constitute notice):

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attention:  Steve Wolosky

     Andrew Freedman

Email:  swolosky@olshanlaw.com

      afreedman@olshanlaw.com

 

and

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention: Peter G. Smith

 



-10-

 

 

Email:          psmith@kramerlevin.com

 

17.              Entire Agreement; Amendment. This Agreement, including exhibits
attached to this Agreement, contains the entire understanding of the Parties
with respect to the subject matter hereof. This Agreement may be amended only by
an agreement in writing executed by the Company and Barington, and no waiver of
compliance with any provision or condition of this Agreement and no consent
provided for in this Agreement shall be effective unless evidenced by a written
instrument executed by the Party against whom such waiver or consent is to be
effective. No failure or delay by a Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any right, power or privilege hereunder.

 

18.              Severability. If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon the legality or enforceability of any other provision of this
Agreement.

 

19.              No Third Party Beneficiaries; Assignment. This Agreement is
solely for the benefit of the Parties and is not binding upon or enforceable by
any other persons. No Party may assign its rights or delegate its obligations
under this Agreement, whether by operation of law or otherwise, and any
assignment in contravention hereof shall be null and void; provided that the
Company may assign its rights and obligations hereunder to an acquirer of the
Company or of all or substantially all of the Company’s assets. Nothing in this
Agreement, whether express or implied, is intended to or shall confer any
rights, benefits or remedies under or by reason of this Agreement on any Person
other than the Parties.

 

20.              Interpretation and Construction. When a reference is made in
this Agreement to a Section, such reference shall be to a Section of this
Agreement, unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” and
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “or” means “and/or”. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms. Any
agreement, instrument, law, rule or statute defined or referred to herein means,
unless otherwise indicated, such agreement, instrument, law, rule or statute as
from time to time amended, modified or supplemented. Each of the Parties
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of said independent counsel. Each Party
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein, and any and all drafts relating thereto
exchanged among the Parties shall be deemed the work product of all of the
Parties and may not be construed against any Party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that

 



-11-

 

 

drafted or prepared it is of no application and is hereby expressly waived by
each of the Parties, and any controversy over interpretations of this Agreement
shall be decided without regards to events of drafting or preparation.

 

[Signature Page Follows]

 

-12-

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date set forth on the cover page of this Agreement.

 

  L BRANDS, INC.           By: /s/ Stuart B. Burgdoerfer     Name: Stuart B.
Burgdoerfer     Title: Executive Vice President and Chief Financial Officer






 

 

 

BARINGTON COMPANIES EQUITY PARTNERS, L.P.

 

By: Barington Companies Investors, LLC, its general partner

          By: /s/ James A. Mitarotonda     Name: James A. Mitarotonda     Title:
Managing Member


 

 

 

Barington Capital Group, L.P.

 

By: lna Capital Corp, its general partner

         

By:

/s/ James A. Mitarotonda     Name: James A. Mitarotonda     Title: President and
Chief Executive Officer


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

EXHIBIT A

 

MUTUAL PRESS RELEASE

 

 



 

 

 

 

 [image_991.jpg]

 

 

 



L BRANDS ANNOUNCES SLATE OF DIRECTORS FOR 2019 ANNUAL MEETING OF STOCKHOLDERS

 

Commits to Implementing Governance Enhancements

 

Enters into Agreement with Barington Capital Group, L.P.

 

COLUMBUS, Ohio, April 18, 2019 – L Brands, Inc. (NYSE: LB) today announced its
slate of director nominees for election to the board of directors at the
company’s 2019 Annual Meeting of Stockholders, which includes three independent
directors with considerable expertise in business, finance, governance and
leadership, as well as L Brands’ founder, chairman and chief executive officer,
Leslie H. Wexner. Joining incumbent directors Patricia S. Bellinger and Wexner
on the company’s slate are Anne Sheehan and Sarah E. Nash. If the company’s
slate of director nominees is elected at the 2019 Annual Meeting, more than 40
percent of the L Brands board will be women.

 

Additionally, the L Brands board has unanimously committed to submitting and
recommending that stockholders vote in favor of proposals at the company’s 2020
Annual Meeting of Stockholders to declassify the board immediately, so that all
directors will stand for election at the company’s 2021 Annual Meeting of
Stockholders, and to eliminate the company’s supermajority voting requirements.

 

“We are pleased to nominate Anne and Sarah as new independent directors and
believe the addition of fresh perspectives to our board will be beneficial to L
Brands, its businesses and the actions underway to improve performance and
support our growth,” said Allan R. Tessler, lead independent director and chair
of the board’s Nominating and Governance Committee. “Anne and Sarah bring
governance and financial expertise and public company board experience that will
be invaluable to the board and management team. Further, we believe the
governance enhancements we are committed to making will ensure our board best
serves the interests of our stockholders.”

 

The company also announced today that it has entered into an agreement with
Barington Capital Group, L.P. and Barington Companies Equity Partners, L.P.
(collectively, “Barington”), pursuant to which Barington has agreed to vote all
of its shares in favor of L Brands’ nominees at the 2019 Annual Meeting and
agreed to customary provisions. Under the agreement, Barington Capital Group,
L.P. will serve as special advisor to L Brands.

 

Tessler continued, “We appreciate Barington’s role in providing valuable input
on director nominations and corporate governance, and we look forward to
benefitting from its experience and role as special advisor as we work together
to drive L Brands’ growth and future success.”

 



[image_991b.jpg]

 

 

James A. Mitarotonda, chairman and chief executive officer of Barington said,
“We are pleased to have reached this collaborative agreement with the L Brands
board and management team. We are aligned in our belief that there are
significant opportunities to continue to drive improved financial results, and
look forward to working closely with the company and the board toward our shared
goal of enhancing long-term stockholder value.”

 

Wexner said, “L Brands is committed to creating long-term value for all L Brands
stockholders by delivering growth, strengthening our financial performance and
building on our leading market positions. We will continue to take actions that
we believe will enable us to achieve these important objectives.”

 

ABOUT ANNE SHEEHAN:

Anne Sheehan is the Chair of the Securities and Exchange Commission’s Investor
Advisory Committee. From 2008 until 2018, Sheehan served as the Director of
Corporate Governance at The California State Teachers’ Retirement System
(CalSTRS), the largest educator-only pension fund in the world and the second
largest pension fund in the United States. She previously served as the Chief
Deputy Director for Policy at the California Department of Finance from 2004 to
2008 and as Executive Director at the California Building Industry Foundation
from 2000 to 2004. Sheehan is a founder of the Investor Stewardship Group and
serves on the Advisory Board of the Weinberg Center for Corporate Governance at
the University of Delaware.

 

ABOUT SARAH E. NASH:

Sarah Nash is the Chair of the Board and Chief Executive Officer of privately
held Novagard Solutions, a manufacturer of silicone sealants, coatings, foam and
thermal products, and has held this position since 2018. Nash spent nearly 30
years in investment banking at JPMorgan Chase & Co. (and predecessor companies),
retiring as Vice Chairman, Global Investment Banking, in 2005. Nash currently
serves on the board of Blackbaud, Inc., a software company providing technology
solutions for the not-for-profit industry, and has done so since 2010, on the
board of Knoll, Inc., a designer and manufacturer of lifestyle and workplace
furnishings, textiles and fine leathers, and has done so since 2006 and on the
board of privately held Irving Oil Company, and has done so since 2012. Nash
previously served as a director of Merrimack Pharmaceuticals, Inc., a
biopharmaceutical company, from 2006 until 2014. Nash is a trustee of the New
York-Presbyterian Hospital, a member of the National Board of the Smithsonian
Institution and Chairman of the International Advisory Board of the Montreal
Museum of Fine Arts.

 

ABOUT BARINGTON CAPITAL GROUP, L.P.:

Barington Capital Group, L.P. is a fundamental, value-oriented activist
investment firm founded in January 2000 by James A. Mitarotonda. Barington
invests in undervalued publicly traded companies that it believes can appreciate
significantly in value when substantive improvements are made to their
operations, corporate strategy, capital allocation and corporate governance.
Barington’s investment team, advisors and network of industry experts draw upon
their extensive strategic, operating and boardroom experience to assist
companies in designing and implementing initiatives to improve long-term
stockholder value. Barington has significant experience investing in
consumer-focused companies, with prior investments in companies such as The
Children’s Place, Dillard’s, The Jones Group, Warnaco, Nautica, The Pep Boys,
Steven Madden, Avon Products and Darden Restaurants.

 



[image_991b.jpg]

 

 

ABOUT L BRANDS: 


L Brands, through Victoria’s Secret, PINK and Bath & Body Works, is an
international company. The company operates 2,943 company-owned specialty stores
in the United States, Canada, the United Kingdom and Greater China, and its
brands are also sold in more than 650 franchised locations worldwide. The
company’s products are also available online
at www.VictoriasSecret.com and www.BathandBodyWorks.com. 

 

Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995



We caution that any forward-looking statements (as such term is defined in the
Private Securities Litigation Reform Act of 1995) contained in this report or
made by our company or our management involve risks and uncertainties and are
subject to change based on various factors, many of which are beyond our
control. Accordingly, our future performance and financial results may differ
materially from those expressed or implied in any such forward-looking
statements. Words such as “estimate,” “project,” “plan,” “believe,” “expect,”
“anticipate,” “intend,” “planned,” “potential” and any similar expressions may
identify forward-looking statements. Risks associated with the following
factors, among others, in some cases have affected and in the future could
affect our financial performance and actual results and could cause actual
results to differ materially from those expressed or implied in any
forward-looking statements included in this report or otherwise made by our
company or our management:

 

•general economic conditions, consumer confidence, consumer spending patterns
and market disruptions including severe weather conditions, natural disasters,
health hazards, terrorist activities, financial crises, political crises or
other major events, or the prospect of these events;



•the seasonality of our business;



•the dependence on mall traffic and the availability of suitable store locations
on appropriate terms;



•our ability to grow through new store openings and existing store remodels and
expansions;



•our ability to successfully expand internationally and related risks;



•our independent franchise, license and wholesale partners;



•our direct channel businesses;



•our ability to protect our reputation and our brand images;



•our ability to attract customers with marketing, advertising and promotional
programs;



•our ability to protect our trade names, trademarks and patents;



•the highly competitive nature of the retail industry and the segments in which
we operate;



•consumer acceptance of our products and our ability to manage the life cycle of
our brands, keep up with fashion trends, develop new merchandise and launch new
product lines successfully;



•our ability to source, distribute and sell goods and materials on a global
basis, including risks related to:



•political instability, significant health hazards, environmental hazards or
natural disasters;



•duties, taxes and other charges;

 



[image_991b.jpg]

 

 

•legal and regulatory matters;



•volatility in currency exchange rates;



•local business practices and political issues;



•potential delays or disruptions in shipping and transportation and related
pricing impacts;



•disruption due to labor disputes; and



•changing expectations regarding product safety due to new legislation;



•our geographic concentration of vendor and distribution facilities in central
Ohio;



•fluctuations in foreign currency exchange rates;



•stock price volatility;



•our ability to pay dividends and related effects;



•our ability to maintain our credit rating;



•our ability to service or refinance our debt;



•shareholder activism matters;



•our ability to retain key personnel;



•our ability to attract, develop and retain qualified associates and manage
labor-related costs;



•the ability of our vendors to deliver products in a timely manner, meet quality
standards and comply with applicable laws and regulations;



•fluctuations in product input costs;



•our ability to adequately protect our assets from loss and theft;



•fluctuations in energy costs;



•increases in the costs of mailing, paper and printing;



•claims arising from our self-insurance;



•liabilities arising from divested businesses;



•our ability to implement and maintain information technology systems and to
protect associated data;



•our ability to maintain the security of customer, associate, third-party or
company information;



•our ability to comply with regulatory requirements;



•legal and compliance matters; and



•tax, trade and other regulatory matters.

 

We are not under any obligation and do not intend to make publicly available any
update or other revisions to any of the forward-looking statements contained in
this report to reflect circumstances existing after the date of this report or
to reflect the occurrence of future events even if experience or future events
make it clear that any expected results expressed or implied by those
forward-looking statements will not be realized.

 

For further information, please contact:

 

Investor Relations
Amie Preston
(614) 415-6704
apreston@lb.com 

 



[image_991b.jpg]

 

 

Media Relations

Tammy Roberts Myers

(614) 415-7072

communications@lb.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[image_991b.jpg]

 



